     Case 3:17-cv-01621-BAS-JMA Document 24 Filed 08/27/20 PageID.1581 Page 1 of 7



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    MANUEL P. ESCAMILLA,                               Case No. 17-cv-01621-BAS-JMA
12                                    Plaintiff,
                                                         ORDER GRANTING PLAINTIFF’S
13           v.                                          MOTION FOR APPROVAL OF
                                                         ATTORNEY’S FEES (ECF No. 21)
14
      ANDEW M. SAUL, Commissioner of
15    Social Security,
16                                  Defendant.
17
18          Presently before the Court is Plaintiff Manuel Escamilla’s motion for approval of
19    attorney’s fees under 42 U.S.C. § 406(b). (ECF No. 21.) The Commissioner of Social
20    Security responded to the motion. (ECF No. 23.) The Court finds Escamilla’s motion
21    suitable for determination on the papers submitted and without oral argument. See Fed. R.
22    Civ. P. 78(b); Civ. L.R. 7.1(d)(1). For the following reasons, the Court GRANTS the
23    motion for approval of attorney’s fees.
24    I.    BACKGROUND
25          On August 24, 2012, Escamilla filed an application for a period of disability and
26    disability insurance benefits, alleging disability commencing on February 2, 2009.
27    (Administrative Record (“AR”) 186–88, ECF No. 8.) The claim was denied on initial
28    review on January 24, 2014, and on reconsideration on June 23, 2014. (AR 129–34.)

                                                   –1–
                                                                                        17cv1621
     Case 3:17-cv-01621-BAS-JMA Document 24 Filed 08/27/20 PageID.1582 Page 2 of 7



1     Escamilla then requested a de novo hearing before an Administrative Law Judge (“ALJ”)
2     on July 10, 2014. An ALJ heard the case and determined Escamilla was not disabled as
3     defined under the Social Security Act. (AR 22–47.) Escamilla requested an Appeals
4     Council review, but the request was denied on June 13, 2017—making the ALJ’s decision
5     the final decision of the Commissioner. (AR 1–7.)
6           To challenge the Commissioner’s decision, Escamilla retained counsel and entered
7     into a Social Security Representation Agreement (“Representation Agreement”).
8     (Representation Agreement, Rohlfing Decl. ¶ 2, Ex. 1, ECF No. 21-1.) The Representation
9     Agreement provides that the fee for “successful prosecution of this matter is . . . 25% of
10    the backpay awarded upon reversal of any unfavorable ALJ decision for work before the
11    court.” (Id. § 4.)
12          On August 10, 2020, Escamilla sought judicial review in this Court. (ECF No. 1.)
13    He and the Commissioner then filed cross-motions for summary judgment. (ECF Nos. 10,
14    11.) On June 14, 2018, the Court issued an order granting Escamilla’s motion for summary
15    judgment and denying the Commissioner’s cross-motion. (ECF No. 15.) In brief, the
16    Court found that the ALJ committed harmful error by improperly handling medical opinion
17    evidence. (Id.) Hence, the Court reversed the Commissioner’s decision and remanded the
18    matter for further proceedings. (Id.)
19          In light of the Court’s decision, the parties filed a joint motion for an award of
20    attorney’s fees under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d).
21    (ECF No. 18.) The Court granted the joint motion and awarded Escamilla $2,600 in
22    attorney’s fees. (ECF No. 20.)
23          Upon remand, an ALJ held a second hearing and heard additional testimony. And
24    in a fully-favorable decision dated June 5, 2020, the ALJ found Escamilla to be disabled
25    as of November 11, 2011. (Rohlfing Decl. ¶ 3, Ex. 2, ECF No. 21-2.) Accordingly, on
26    July 15, 2020, the Agency issued a notice providing that Escamilla is entitled to
27    approximately $190,000 in past-due benefits. (See id. ¶ 4, Ex. 3, ECF No. 21-3.)
28

                                                –2–
                                                                                         17cv1621
     Case 3:17-cv-01621-BAS-JMA Document 24 Filed 08/27/20 PageID.1583 Page 3 of 7



1           Escamilla now returns to this Court to seek approval of attorney’s fees of $30,000—
2     approximately 15.8% of the past-due benefits. (Mot., ECF No. 21.) The real-party-in-
3     interest, Escamilla’s counsel, served a copy of the motion on Escamilla and informed him
4     that he could oppose the request. (Proof of Service, ECF No. 21 at 15.) He has not done
5     so. The Commissioner, however, has filed a response. (ECF No. 23.)
6     II.   ANALYSIS
7           The law regulates the fees that attorneys may charge Social Security claimants for
8     representation before the Social Security Administration and a reviewing court. See 42
9     U.S.C. § 406(a)–(b). The representation here concerned Escamilla’s claim for benefits
10    under Title II of the Social Security Act. Title II “‘is an insurance program’ that ‘provides
11    old-age, survivor, and disability benefits to insured individuals irrespective of financial
12    need.’” Culbertson v. Berryhill, 139 S. Ct. 517, 519–20 (2019) (quoting Bowen v.
13    Galbreath, 485 U.S. 74, 75 (1988)). A claim for Title II benefits may “result in payments
14    of past-due benefits—i.e., benefits that accrued before a favorable decision—as well as
15    ongoing monthly benefits.” Id. (citations omitted).
16          Escamilla received an award of past-due benefits after this Court entered a judgment
17    in his favor. Hence, the relevant fee provision is 42 U.S.C. § 406(b). This statute provides:
18          Whenever a court renders a judgment favorable to a claimant under this
            subchapter who was represented before the court by an attorney, the court may
19
            determine and allow as part of its judgment a reasonable fee for such
20          representation, not in excess of 25 percent of the total of the past-due benefits
            to which the claimant is entitled by reason of such judgment, and the
21
            Commissioner of Social Security may . . . certify the amount of such fee for
22          payment to such attorney out of, and not in addition to, the amount of such
            past-due benefits.
23
24    42 U.S.C. § 406(b)(1)(A). Accordingly, § 406(b) limits fees for representation before the
25    court “to no more than 25% of past-due benefits and allows the agency to withhold past-
26    due benefits to pay these fees.” Culbertson, 139 S. Ct. at 520.
27          Social Security claimants routinely enter into “contingent-fee contracts that produce
28    fees no higher than the 25 percent ceiling.” Gisbrecht v. Barnhart, 535 U.S. 789, 800

                                                  –3–
                                                                                            17cv1621
     Case 3:17-cv-01621-BAS-JMA Document 24 Filed 08/27/20 PageID.1584 Page 4 of 7



1     (2002); see also Crawford v. Astrue, 586 F.3d 1142, 1147 (9th Cir. 2009) (en banc). In
2     Gisbrecht, the Supreme Court determined that “§ 406(b) does not displace contingent-fee
3     agreements as the primary means by which fees are set for successfully representing Social
4     Security benefits claimants in court.” 535 U.S. at 807. Instead, because the statute
5     authorizes a “reasonable fee,” it “calls for court review of such arrangements as an
6     independent check, to assure that they yield reasonable results in particular cases.” See id.
7            Further, where a contingency agreement exists, the Supreme Court emphasized that
8     the starting point for assessing the reasonableness of the fee amount is the agreement itself,
9     not the familiar lodestar method.            Gisbrecht, 535 U.S. at 797–809.              In testing the
10    contingency agreement’s reasonableness, the court may appropriately reduce “the
11    attorney’s recovery based on the character of the representation and the results the
12    representative achieved.” Id. at 808. For example, a downward adjustment may be
13    justified if the attorney was responsible for delay, “so that the attorney will not profit from
14    the accumulation of benefits during the pendency of the case in court.” Id. at 808.
15    Moreover, where counsel is set to receive a windfall because “the benefits are large in
16    comparison to the amount of time counsel spent on the case, a downward adjustment is
17    similarly in order.” See id. at 808; accord Astrue, 586 F.3d at 1151 (“The court may
18    properly reduce the fee for substandard performance, delay, or benefits that are not in
19    proportion to the time spent on the case.”). “As evidence of the reasonableness of the
20    resulting fee, the court may require counsel to submit a record of hours spent and a
21    statement of normal hourly billing charges.” Astrue, 586 F.3d at 1151. However,
22    “‘satellite litigation’ over attorneys’ fees should not be encouraged.” Id. at 1152 (quoting
23    Gisbrecht, 535 U.S. at 808). Finally, although the court’s focus is on the contingency
24    agreement, the court can “consider the lodestar calculation, but only as an aid in assessing
25    the reasonableness of the fee.” 1 Id.
26
27           1
                 Because fees under § 406(b) are paid from past-due benefits, the Commissioner of Social
      Security “has no direct financial stake in the answer to the § 406(b) question; instead [he] plays a part in
28    the fee determination resembling that of a trustee for the claimants.” Gisbrecht, 535 U.S. at 798 n.6. The

                                                         –4–
                                                                                                         17cv1621
     Case 3:17-cv-01621-BAS-JMA Document 24 Filed 08/27/20 PageID.1585 Page 5 of 7



1            Escamilla’s Representation Agreement authorizes his counsel to receive “25% of the
2     backpay awarded upon reversal of any unfavorable ALJ decision for work before the
3     court.” (Representation Agreement § 4.) 2 In assessing whether the requested fee is
4     reasonable, the Court initially notes that there is no evidence of “fraud or overreaching” in
5     the negotiation of the Representation Agreement. See Astrue, 586 F.3d at 1145. Indeed,
6     such agreements are common, and Escamilla has been given the opportunity to oppose the
7     motion for approval of his counsel’s fee. He has not done so. Further, a reduction for
8     substandard performance is not warranted. Escamilla’s counsel ably represented him and
9     was successful in obtaining a favorable judgment that led to his award of substantial past-
10    due benefits. Nor is a reduction for delay warranted here. Escamilla’s counsel met every
11    briefing deadline in this case, and there was thus no “‘excessive delay’ attributable to”
12    Escamilla’s counsel in the proceedings before this Court. See id. at 1146.
13           In addition, the proposed fee would not be a windfall to Escamilla’s counsel.
14    Although the Representation Agreement authorizes counsel to seek up to 25% of
15    Escamilla’s past-due benefits—approximately $47,500—the requested fee of $30,000 is
16    only about 15.8% of the past-due benefits. The requested fee, which is “significantly
17    lower” than the fee bargained for in the Representation Agreement, is “not excessively
18    large in relation to the benefits achieved.” See Astrue, 586 F.3d at 1151. Moreover,
19    Escamilla’s counsel’s decision to “voluntarily reduce[]” the requested fee from “the
20    allowable 25%” suggests the fee will not be a windfall. See id. at 1152.
21
22    Commissioner “takes no position” in this case whether the requested fee “is reasonable under the case
      law.” (ECF No. 23.)
23            2
                The Representation Agreement also provides Escamilla’s counsel may seek a separate 25% of
      his past-due benefits for work before the Agency. (See Representation Agreement §§ 3–4.) The Supreme
24    Court has determined that “the 25% cap” in § 406(b) “applies only to fees for representation before the
25    court, not the agency.” Culbertson, 139 S. Ct. at 522. Escamilla’s counsel states to the Court that he “will
      seek fees under 42 U.S.C. § 406(a).” (Rohlfing Decl. ¶ 6.) However, “[t]he aggregate of all fees received
26    by counsel from administrative and Court awards will not exceed 25 percent of back benefits.” (Id.; see
      also Mot. 6–7 (“Counsel exercises billing discretion to limit the aggregate of all fees received to 25% of
27    the past due benefits, the only withholding the Commissioner makes.”).) Hence, although the
      Representation Agreement and the law may entitle Escamilla’s counsel to seek a larger share of his past-
28    due benefits than 25%, counsel represents that he will not do so in this case.

                                                         –5–
                                                                                                         17cv1621
     Case 3:17-cv-01621-BAS-JMA Document 24 Filed 08/27/20 PageID.1586 Page 6 of 7



1           Further, the Court notes that counsel spent 11.2 hours of attorney time and 3.45 hours
2     of paralegal time on Escamilla’s case at the district court level. Although counsel is
3     receiving a substantial award on a per-hour basis, the Court does not want to penalize
4     counsel for being efficient. Counsel also highlights various district court decisions in the
5     Ninth Circuit approving comparable fees at comparably high hourly rates. (See Mot. at 4–
6     6.) The Court finds consideration of the hourly rate is not particularly helpful in this case
7     and does not establish the fee would be a windfall.
8           Overall, the Court finds that the requested fee is reasonable. Escamilla agreed that
9     his counsel would be paid up to 25% of his past-due benefits for representation in this
10    Court, and his counsel chose to bear the risk of non-payment in the event that the appeal
11    was unsuccessful. His counsel now seeks $30,000, which is only approximately 15.8% of
12    the past-due benefits. Escamilla has not objected to this request. Given the circumstances
13    of the case, the Court finds a downward adjustment to the requested fee is not appropriate.
14    Therefore, the Court will grant Escamilla’s motion for approval of $30,000 in fees under
15    42 U.S.C. § 406(b).
16                                               ***
17          Having approved fees under § 406(b), the Court briefly discusses Escamilla’s
18    counsel’s prior EAJA award. As mentioned, the Court awarded Escamilla’s counsel
19    $2,600 in fees under the EAJA. “Congress amended the EAJA in 1985 to add a savings
20    provision that allows attorneys to receive fees under both § 406(b) and [EAJA, 28 U.S.C.]
21    § 2412.” Parrish v. Comm’r of Soc. Sec. Admin., 698 F.3d 1215, 1218 (9th Cir. 2012).
22    “However, in order to maximize the award of past-due benefits to claimants and to avoid
23    giving double compensation to attorneys, the savings provision requires a lawyer to offset
24    any fees received under § 406(b) with any award that the attorney receives under § 2412 if
25    the two were for the ‘same work.’” Id.; see also Gisbrecht, 535 U.S. at 796 (noting the
26    claimant’s attorney must refund to the claimant the smaller fee amount). Because here
27    Escamilla’s counsel’s fees under the EAJA and § 406(b) are for the same work, the Court
28    will order Escamilla’s counsel to remit the $2,600 fee award to Escamilla.

                                                  –6–
                                                                                           17cv1621
     Case 3:17-cv-01621-BAS-JMA Document 24 Filed 08/27/20 PageID.1587 Page 7 of 7



1     III.   CONCLUSION
2            In light of the foregoing, the Court GRANTS Escamilla’s motion for approval of
3     attorney’s fees under 42 U.S.C. § 406(b) (ECF No. 21). The Court approves Escamilla’s
4     counsel’s request to receive $30,000 in fees withheld by the Social Security
5     Administration. Further, the Court ORDERS Escamilla’s counsel to remit to Escamilla
6     the $2,600 that counsel received under the EAJA.
7            IT IS SO ORDERED.
8
9     DATED: August 26, 2020
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               –7–
                                                                                    17cv1621
